Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document     Page 1 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document     Page 2 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document     Page 3 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document     Page 4 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document     Page 5 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document     Page 6 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document     Page 7 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document     Page 8 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document     Page 9 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 10 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 11 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 12 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 13 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 14 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 15 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 16 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 17 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 18 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 19 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 20 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 21 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 22 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 23 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 24 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 25 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 26 of 28
Case 2:19-bk-14693-BR   Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48   Desc
                        Main Document    Page 27 of 28
        Case 2:19-bk-14693-BR                      Doc 60 Filed 08/10/21 Entered 08/10/21 13:53:48                                     Desc
                                                   Main Document    Page 28 of 28



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                      15545 Devonshire Street, Suite 110, Mission Hills, CA 91345

A true and correct copy of the foregoing document entitled:

FIRST AND FINAL FEE APPLICATION OF LAW OFFICES OF LARRY D. SIMONS, ATTORNEY
FOR CHAPTER 7 TRUSTEE; DECLARATION OF LARRY D. SIMONS AND WESLEY H. AVERY
IN SUPPORT THEREOF
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
08/10/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Wesley H Avery (TR): wes@averytrustee.com, C117@ecfcbis.com, lucy@averytrustee.com,
alexandria@averytrustee.com
Mane Sardaryan: msardaryan@skiermontderby.com, mjung@skiermontderby.com
Alex J Shepard: ecf@randazza.com
Andrew Sommerman: andrew@textrial.com, kgatzemeyer@textrial.com
John N Tedford: jtedford@DanningGill.com, danninggill@gmail.com, jtedford@ecf.inforuptcy.com
United States Trustee (LA): ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 08/10/2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Judge: Honorable Barry Russell, 255 East Temple Street, Suite 1660, Los Angeles, California 90012
Debtor: Got News, LLC, 5812 Temple City Blvd. #402, Temple City, CA 91780

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 08/10/2021                     Karen Green                                                     /s/ Karen Green
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
